DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 7 and 8 are objected to because of the following informalities:  
“the capillary groove” in claims 1-3, 5, 7, and 8 appears to be in error for “the at least one capillary groove”.
 “surfaces” in claim 4 appears to be missing following “smooth arc”.  
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To expedite prosecution, Examiner interprets the term “thin” to be any degree of thickness.

The recitation of claim 3 is unclear. It is unclear as to what Applicant is referring by “a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space”.  The claim language fails to define the gas extraction direction. Moreover, it’s not clear if Applicant is claiming a width that is perpendicular (in same coordinate) to the gas extraction direction or the width is orthogonal (in different coordinate) to the gas extraction direction. To expedite prosecution, Examiner interprets “a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space” per paragraph [0029] to read as if Applicant is claiming “a width of the gas extraction tunnel” is smaller than “a width of the closed space”.
The recitation of claim 4 is unclear. It is unclear as of what Applicant is referring by “a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space”.  The claim language fails to define the gas extraction direction. Moreover, it’s not clear if Applicant is claiming a width that is perpendicular (in same coordinate) to the gas extraction direction or the width is orthogonal (in different coordinate) to the gas extraction direction. To expedite prosecution, Examiner interprets “a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space” per paragraph [0029] to read as if Applicant is claiming “a width of the gas extraction tunnel” is smaller than “a width of the closed space”.

Regarding claim 5, the recitation of “a perimeter, projected on the upper plate, of a solid portion of one selected solid column having a capillary groove of the solid columns is greater than a reference perimeter, projected on the upper plate, of one reference solid column of the selected solid column when the capillary groove is filled” is unclear. Is the perimeter of the solid column variable?  Is the “one selected solid column having a capillary groove” of claim 3 the same “solid columns respectively have at least one capillary groove” of claim 1 or a different structure? Furthermore, it’s not clear to what Applicant is referring by "one reference solid column of the selected solid column when the capillary groove is filled” does one reference solid column fail to meet “greater” when it’s not filled? To expedite prosecution, Examiner interprets “a perimeter, projected on the upper plate, of a solid portion of one selected solid column having a capillary groove of the solid columns is greater than a reference perimeter, projected on the upper plate, of one reference solid column of the selected solid column when the capillary groove is filled” as best the limitation could be understood as presented.  Examiner notes that amendment may necessitate new grounds of rejection. 
Regarding claim 6, the recitation of “each maximum lateral length of the solid columns is between 0.5 mm and 2 mm” is unclear. How many maximum lateral lengths does the solid columns have? To expedite prosecution, Examiner interprets “each maximum lateral length of the solid columns is between 0.5 mm and 2 mm” to read as “a maximum lateral length of each of the solid columns is between 0.5 mm and 2 mm”. 
Regarding claim 9, the recitation of “an elevated portion surrounded and located at a periphery of the at least one of the solid columns” is unclear. Is the elevated portion surrounded by a periphery of the at least one of the solid columns?  Or is it surrounding a periphery of the at least one of the solid columns? To expedite prosecution and for examination purposes, Examiner interprets “an elevated portion surrounded and located at a periphery of the at least one of the solid columns” to read as shown in the drawings. 

Claims 2, 7, and 8 are rejected at least insofar as they are dependent on rejected claim, and therefore include the same error (s).
For compact prosecution purposes, Applicant may wish to discuss proposed amendments with the Examiner by scheduling an interview using the contact information below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by BORTOLATO (US20210095931A1).

Regarding claim 1, BORTOLATO discloses a thin vapor chamber (10: see Figure 1) comprising: an upper plate (plate of 14); a lower plate (plate of 16) disposed opposite to the upper plate (see Figure 1), wherein the upper plate and the lower plate are combined to form a closed space (21); and a plurality of solid columns (22) formed on the upper plate (plate of 14) and extended to the lower plate (plate of 14: see Figure 1), the solid columns are located in the closed space (21: see Figure 1), wherein the solid columns respectively have at least one capillary groove (see ¶ [0042]), and a first portion of an inner surface of the capillary groove faces a second portion of the inner surface (BORTOLATO indicated that the groove has depth and width which means the grooves is 3-D space. Therefore, it is an indication that the inner surface of the groove has at least three portions, wherein two of three portions (e.g. left and right portions [sides]) are facing each other: see¶ [0043]).


Regarding claim 2, BORTOLATO discloses wherein the capillary groove has an opening, a third portion of the inner surface faces the opening, and the first portion and the second portion are connected to each other through the third portion (BORTOLATO indicated that the groove has depth and width which means the grooves is 3-D space. Therefore, it is an indication that the inner surface of the groove has at least three portions, wherein two of three portions (e.g. left and right portions [sides]) are facing each other. BORTOLATO also indicated that the solid columns’ outer surface is provided with grooves. Therefore, it is an indication that each groove has an opening that faces a third portion [side] that is connecting the left and right portions [sides]: see ¶ [0042-0043]).

Regarding claim 5 as far as the claim can be understood, BORTOLATO discloses wherein a perimeter, projected on the upper plate, of a solid portion of one selected solid column having a capillary groove of the solid columns is greater than a reference perimeter, projected on the upper plate, of one reference solid column of the selected solid column when the capillary groove is filled, (BORTOLATO discloses multiple solid column shapes that are combinable: see ¶ [0036]), wherein a perimeter of one selected solid column (column 1)  is greater than a reference perimeter (column 2): Examiner notes that column 1 has greater perimeter than column 2 due to the different geometry shapes of column 1 and column 2: see BORTOLATO’s Figure 4 annotated by Examiner).

    PNG
    media_image1.png
    888
    643
    media_image1.png
    Greyscale
BORTOLATO’s Figure 4 annotated by Examiner 

Regarding claim 6 as far as the claim can be understood, BORTOLATO discloses wherein each maximum lateral length of the solid columns is between 0.5 mm and 2 mm (BORTOLATO indicated that the width of the groove that is provided on area 28 of solid column is 0.5 mm. Furthermore, BORTOLATO indicated that the width ratio between area 28 and 24 is 1 to 2. Therefore, it is an indication that the maximum width [maximum lateral length] of the solid columns is may be between 0.5 mm to 1 mm: see ¶¶ [0043-0045]).

Regarding claim 7, BORTOLATO discloses wherein a minimum width of the capillary groove is between 0.005 mm and 0.03 mm (see ¶ [0043]).
Regarding claim 8, BORTOLATO discloses wherein a minimum width of the capillary groove is between 0.02 mm and 0.2 mm (see ¶ [0043]).

Regarding claim 9, BORTOLATO discloses wherein at least one of the solid columns further comprises an elevated portion surrounded and located at a periphery of the at least one of the solid columns to form a liquid adsorption space (see BORTOLATO’s Figure 4 annotated by Examiner).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over BORTOLATO (US20210095931A1) as applied to claim 1 above, and further in view of HOFFMAN (US 20090040726A1).

Regarding claim 3 as far as the claim can be understood, BORTOLATO does not teach wherein the upper plate and the lower plate are combined to form a gas extraction tunnel, the gas extraction tunnel is connected to the closed space, a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space, and an opening of the capillary groove faces a direction other than a direction toward the gas extraction tunnel.
HOFFMAN teaches a vapor chamber (See Figure 16) comprising: an upper plate (101) a lower plate (102) wherein the upper plate (101) and the lower plate (102) are combined to form a gas extraction tunnel (153), the gas extraction tunnel (153) is connected to the closed space (see ¶ [0093]), a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space, (see HOFFMAN’s Figure 16 annotated by Examiner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BORTOLATO with the upper plate and the lower plate are combined to form a gas extraction tunnel, the gas extraction tunnel is connected to the closed space, a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space, as taught by HOFFMAN. Such modification will provide the benefit of having a filling orifice for charging or evacuating the chamber vapor chamber (see HOFFMAN’s ¶ [0093]).
Examiner notes that combining the teaching of BORTOLATO with the teaching of HOFFMAN will result to have an opening of the capillary groove faces a direction other than a direction toward the gas extraction tunnel, since BORTOLATO has a plurality of grooves, an opening of at least one of plurality of grooves should face other than toward the tunnel. 



    PNG
    media_image2.png
    547
    721
    media_image2.png
    Greyscale
HOFFMAN’s Figure 16 annotated by Examiner 

Regarding claim 4 as far as the claim can be understood, BORTOLATO does not teach wherein the upper plate and the lower plate are combined to form a gas extraction tunnel, the gas extraction tunnel is connected to the closed space, a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space, and surfaces, facing the gas extraction tunnel, of the solid columns are smooth arc or flat surfaces without grooves.
HOFFMAN teaches a vapor chamber (See Figure 16) comprising: an upper plate (101) a lower plate (102) wherein the upper plate (101) and the lower plate (102) are combined to form a gas extraction tunnel (153), the gas extraction tunnel (153) is connected to the closed space (see ¶ [0093]), a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space, (see HOFFMAN’s Figure 16 annotated by Examiner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BORTOLATO with the upper plate and the lower plate are combined to form a gas extraction tunnel, the gas extraction tunnel is connected to the closed space, a first width, vertically to a gas extraction direction, of the gas extraction tunnel is smaller than a second width, vertically to the gas extraction direction, of the closed space, as taught by HOFFMAN. Such modification will provide the benefit of having a filling orifice for charging or evacuating the chamber vapor chamber (see HOFFMAN’s ¶ [0093]).
Examiner notes that combining the teaching of BORTOLATO with the teaching of HOFFMAN will result to have surfaces, facing the gas extraction tunnel, of the solid columns are smooth arc or flat surfaces without grooves (see BORTOLATO’s solid columns 22 having smooth arc surfaces).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 10:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           





/TAVIA SULLENS/             Primary Examiner, Art Unit 3763